DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6,8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Naijo (US Pub 2015/0008396 A1) in view of Rothkopf et al. (US Pub 2017/0013729 A1).
Regarding claim 1; Naijo teaches a foldable display device (a foldable display device, Fig.7), comprising: 

    PNG
    media_image1.png
    517
    550
    media_image1.png
    Greyscale

a first display unit (a first display area LA, Fig.7); 
a second display unit (a second display area LB); and 
a circuit (a driving circuit comprises a plurality of drivers 510) electrically connected to the first display unit and the second display unit for transmitting signals (Fig.7, [0054], the drivers 510 are connected to the first display area and the second display area for transmitting gate signals and display data),
wherein there is a gap between the first display unit and the second display unit (there is a gap between the first display area LA and the second display area LB), and the signals are not passed through the gap ([0122], Fig.7, the signal lines 121 are divided with reference to a bending region A. Therefore, there is no signal transmitting between the first display LA and the second display LB).
	Naijo does not explicitly teach a circuit board; when the foldable display device is folded, the circuit board is disposed on a backside of at least one of the first display unit and the second display unit.

    PNG
    media_image2.png
    594
    1894
    media_image2.png
    Greyscale

(Fig.20 of Rothkopf reproduced)
	Rothkopf teaches a circuit board (a substrate 142 and a flexible communications path 140 connected between two substrate 142, Fig.20. Components 144 including display driver circuitry are disposed on the substrate 142 which is a circuit board, see para.[0076]. The substrate 142 is located within a housing 12 which is separated from a display panel 14); when the foldable display device is folded, the circuit board is disposed on a backside of at least one of the first display unit and the second display unit (Figs.20-22, when a display 10 is folded (Figs.21,22), the substrate 142 is disposed on a backside of a display panel 14 including a first display panel and a second display panel). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the foldable display of Naijo to include the circuit board of Rothkopf such that the display drivers are disposed on the circuit board; and, when the display device is folded, the circuit board is disposed on a backside of the first display panel and the second display panel. The motivation would have been in order to reduce the size of the foldable display device. 
Regarding claim 2; Naijo and Rothkopf teach the foldable display device according to claim 1 as described above. Naijo further teaches that there is no driver disposed in the gap (see Fig.7).
Regarding claim 3; Naijo and Rothkopf teach the foldable display device according to claim 1 as described above. Naijo further teaches the first display unit has a first side (a first side as annotated in Fig.7 above), the second display unit has a second side (a second side as annotated in Fig.7 above), a distance between the first side and the second side is equal to a width of the gap (see Fig.7), and the circuit board is not connected to the first side and the second side (the driver 510 is not connected to the first side and the second side).
Regarding claim 4; Naijo and Rothkopf teach the foldable display device according to claim 1 as described above. Naijo further teaches a foldable region which overlaps the gap (Fig.7, a bending region A corresponds to a gap between the first side and the second side).
Regarding claim 5; Naijo and Rothkopf teach the foldable display device according to claim 1 as described above. Naijo further teaches a foldable connecting member which connects the first display unit and the second display unit (see Fig.1 reproduced below).
[AltContent: textbox (Foldable connecting member)][AltContent: arrow]
    PNG
    media_image3.png
    1221
    1382
    media_image3.png
    Greyscale


Regarding claim 6; Naijo and Rothkopf teach the foldable display device according to claim 1 as described above. Naijo does not teach that the circuit board is electrically connected to an integrated circuit.
	Rothkopf teaches that the circuit board is electrically connected to an integrated circuit (para.[0076], components 144 may include integrated circuits). The motivation is the same as claim 1.
Regarding claim 8; Naijo and Rothkopf teach the foldable display device according to claim 1 as described above. Naijo further teaches that the first display unit comprises a first circuit layer and a first display layer, and the second display unit comprises a second circuit layer and a second display layer (Fig.5 shows a configuration of a pixel P of the first display part 200 and the second display part 300. In particular, each display unit comprises a thin film transistor layer including gate electrode 155, source electrode 176, and drain electrode 177; and an organic light emission layer 70).
Regarding claim 9; Naijo and Rothkopf teach the foldable display device according to claim 8 as described above. Naijo further teaches that the first circuit layer and the second circuit layer both comprise thin film transistors (see analysis of claim 8 above and Fig.5 reproduced below).
[AltContent: textbox (Emission layer)][AltContent: ][AltContent: textbox (Circuit layer)][AltContent: ]
    PNG
    media_image4.png
    1419
    1663
    media_image4.png
    Greyscale

Regarding claim 10; Naijo and Rothkopf teach the foldable display device according to claim 8 as described above. Naijo further teaches the first display layer comprises one of liquid crystal layer and light emitting diodes (Fig.5, [0055], organic light emission layer 70) and the second display layer comprises one of liquid crystal layer and light emitting diodes (Fig.5, [00565], an organic light emission layer 70).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naijo (US Pub 2015/0008396 A1) in view of Rothkopf et al. (US Pub 2017/0013729 A1) as applied to claim 6 above; further in view of Hidaka et al. (US Pub 2016/0232856 A1).
Regarding claim 7; Naijo and Rothkopf teach the foldable display device according to claim 6 as described above. Naijo does not teach that the first display unit and the second display unit are both controlled by the circuit to display a continuous image.

    PNG
    media_image5.png
    1056
    1484
    media_image5.png
    Greyscale

(Fig.26C of Hidaka reproduced)
	Hidaka teaches that the first display unit and the second display unit are both controlled by the circuit to display a continuous image (see Fig.26C, a continuous image is displayed on a first display unit S1 and a second display unit S2).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display system of Naijo and Rothkopf to include the method of Hidaka of displaying a continuous image on a first display unit and a second display unit. The motivation would have been in order to enable a user to view a full image in a large scale.
Claims 11,12 are rejected under 35 U.S.C. 103 as being unpatentable over Naijo (US Pub 2015/0008396 A1) in view of Rothkopf et al. (US Pub 2017/0013729 A1) as applied to claim 8 above; further in view of Son et al. (US Pub 20180190747 A1).
Regarding claim 11; Naijo and Rothkopf teach the foldable display device according to claim 8 as described above. Naijo and Rothkopf do not teach that the first display unit further comprises a first cover layer, and the second display unit further comprises a second cover layer.
	Son teaches that a display unit comprises a cover layer (Fig.12, a light emitting diode display device comprises a cover layer 190).

Regarding claim 12; Naijo and Rothkopf teach the foldable display device according to claim 11 as described above. Naijo and Rothkopf do not teach that the first cover layer is made of a material which is selected from a group of glass, polymeric and combination thereof, and the second cover layer is made of a material which is selected from a group of glass, polymeric and combination thereof.
	Son teaches that the cover layer is made of a material which is selected from a group of glass, polymeric and combination thereof ([0189], the cover layer may be made of a transparent substrate such as a glass material). The motivation is the same as the rejection of claim 11.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691